Mr. Presiding Justice Fitch delivered the opinion of the court. 6. Interpleader, § 19*—limitation on attorney’s fees allowable. Where the parties by their contract, stipulate that a reasonable solicitor’s fee may be deducted or allowed in case an interpleader becomes necessary, the fee so allowed should not include the value of any services beyond the mere preparation and filing of the bill, attending to the service of process, and the preparation and entry of an interlocutory order finding that the bill was properly filed and requiring the complainants to interplead.